Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered March 9, 2005, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in allowing the prosecution to peremptorily challenge a prospective juror after the defendant had indicated his satisfaction with a venire panel and after the defendant had exercised his peremptory challenges to the panel (see CPL 270.15 [2]; People v Mancuso, 22 NY2d 679, cert denied sub nom. Morganti v New York, 393 US 946 [1968]; People v Lebron, 236 AD2d 423 [1997]). The defendant’s failure to object to the challenge when made, however, waived the rights secured to him under CPL 270.15 (2) (see People v Mancuso, supra; People v Lebron, supra).
The defendant’s remaining contentions are without merit. Adams, J.P., Ritter, Fisher and Covello, JJ., concur.